Citation Nr: 1623865	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  13-20 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for neck disorder.

2.  Entitlement to service connection for right shoulder disorder.

3.  Entitlement to service connection for left shoulder disorder.


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel








INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from June 1984 to August 1984 and from July 1985 to September 1985, and on active duty from June 2004 to August 2005, and from May 2009 to June 2010.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Board remanded the claims in April 2015 for additional development and the case has now been returned to the Board for further appellate review.

The record before the Board consists of records included within electronic files known as Virtual VA and the Veterans Benefits Management System.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, additional development is needed before a decision can be reached in this case.

As directed by the April 2015 remand, the Veteran underwent a VA examination in August 2015 to determine the nature and etiology of his claimed neck disorder.  Following the physical examination and review of the evidence, the examiner opined that the Veteran's current cervical disc disease with intervertebral disc syndrome clearly and unmistakably existed prior to his most recent period of active service and was not aggravated beyond its natural progression by an in-service event, injury, or illness.  In reaching this conclusion, the examiner solely relied upon the absence of treatment for a neck condition documented in the service treatment records or since his September 2010 VA examination; thus, the examiner's opinion is not supported by adequate medical rationale.  Moreover, while the examiner indicated review of the Veteran's lay statements, her opinion does not give sufficient consideration or discussion to the Veteran's competent lay statements that his neck condition began during his first period of service because he had to wear heavy equipment while riding in a confined pickup truck over rough terrain, which caused him to constantly hit his head on the inside of the cab.  Similarly, the examiner did not address the Veteran's contentions of a continuity of symptomatology since service.  Due to these deficiencies, the August 2015 opinion is inadequate for adjudication purposes.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examiner may not ignore lay statements of the Veteran, unless found by the Board to be not credible); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (recognizing lay evidence as potentially competent to support the presence of disability, including during service, even where not corroborated by contemporaneous medical evidence such as service treatment records).

As for the right and left shoulder disorder claims, the April 2015 remand directed that a VA examiner provide an opinion as to whether any diagnosed orthopedic or neurological shoulder disability is etiologically related to service.  However, the August 2015 VA examination report primarily reflects an orthopedic evaluation of the Veteran's shoulders and does not indicate that he underwent a neurological assessment for his reported right and left shoulder pain.  Indeed, the examiner made no mention of whether the Veteran's complaint of shoulder pain is due to a neurological condition.  Therefore, the August 2015 examination does not comply with the prior remand directives, and it remains unclear from the evidence whether the Veteran has a neurological disorder of either upper extremity.      

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Further, a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Given the deficiencies with the August 2015 VA examinations and opinion, a remand is needed in order to afford the Veteran an additional examination to address his neck and shoulder disorder claims.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or the Appeals Management Center (AMC) should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should afford the Veteran an appropriate examination(s) by a physician with sufficient expertise, who has not previously examined the Veteran or proffered an opinion in this case, to determine the etiology of all cervical spine and shoulder disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed, to include a neurological examination.

Based on the examination findings and review of the evidence the examiner(s) is asked to respond to the following:

(a)  Neck:  For each cervical spine disorder that has been present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder was present in service and if so, an opinion as to whether the disorder clearly and unmistakably existed prior to the Veteran's entrance onto his most recent period of active duty.

With respect to each cervical disorder present during the period of the claim that the examiner believes existed prior to the Veteran's entrance onto his most recent period of active duty, the examiner should state an opinion as to whether the disorder clearly and unmistakably underwent no permanent increase in severity as a result of service.

With respect to each cervical spine disorder present during the period of the claim that the examiner believes was not present during service, the examiner should state an opinion as to whether there a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service.

(b)  Right and left shoulder disorders:  For any shoulder disorder present during the period of the claims, to include any neurological disorders, the examiner should state an opinion as to whether there a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service.

In providing the requested opinions, the examiner must consider and discuss the Veteran's competent lay statements that his neck and shoulder disorders began in service due to wearing heavy equipment while riding in a confined space over rough terrain, which he claims caused him to hit his head on the roof of the vehicle, and his statements of continued symptomatology since service.  

The examiner must also discuss and reconcile any conflicting medical evidence or opinions with respect to the claimed disorders.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinions, he or she should explain why.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

 4.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).












This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




